t c memo united_states tax_court jose m vidaurre and ana maria vidaurre petitioners v commissioner of the internal revenue respondent docket no filed date jose m vidaurre and ana maria vidaurre pro sese ladd c brown jr for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in additions to and penalties on petitioners' and federal_income_tax as follows deficiency year dollar_figure dollar_figure additions to tax and penalties sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated after concessions three issues remain regarding petitioners' tax_liability for whether petitioners failed to report gain from the sale of property whether petitioners are subject_to an addition_to_tax under sec_6651 for failure to timely file and whether petitioners are subject_to an accuracy-related_penalty under sec_6662 we hold for respondent on all three issues findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and accompanying exhibits are incorporated for respondent concedes that petitioners did not receive income of dollar_figure and that petitioners are not subject_to a self-employment_tax of dollar_figure respondent further concedes that petitioners incurred expenses of dollar_figure attributable to the sale of their fort lauderdale property and that their basis in such property is increased by dollar_figure for petitioners concede they are not entitled to deduct compensation expense of dollar_figure employment_tax of dollar_figure or one- half of the self-employment_tax of dollar_figure for respondent concedes that petitioners did not receive income of dollar_figure that petitioners are entitled to a deduction for personal exemptions of dollar_figure and that they are not subject_to a self-employment_tax of dollar_figure respondent further concedes that there is no deficiency in income_tax due from petitioners for and that petitioners are not subject_to the addition_to_tax under sec_6651 nor a penalty under sec_6662 for that year for petitioners concede they are not entitled to deduct compensation expense of dollar_figure employment_tax of dollar_figure or one- half of the self-employment_tax of dollar_figure and that no overpayment is due them for that year into our findings by this reference at the time the petition in this case was filed petitioners resided in miami florida petitioners are married and filed a joint_return for the years at issue petitioners purchased a parcel of land pincite1 s w 47th court fort lauderdale florida the land on date for dollar_figure petitioners began building a house on the land in lacking sufficient funds to continue construction beyond the completed foundation petitioners sold the land on date for dollar_figure petitioners are over years of age and did not live on the fort lauderdale land at any time the parties stipulated that petitioners incurred selling_expenses of dollar_figure therefore the amount_realized on the sale was dollar_figure dollar_figure less dollar_figure dollar_figure respondent concedes that dollar_figure should be added to the property's basis increasing petitioners' adjusted_basis in the property to dollar_figure dollar_figure plus dollar_figure big_number thus the gain on the sale of the land was dollar_figure dollar_figure less dollar_figure petitioners claim that they spent between dollar_figure and dollar_figure to build a foundation on the land petitioners also claim they expended dollar_figure for clearing the land and dollar_figure in the construction of a fence ordinarily the cost of such improvements would be added to the basis of the land see sec_1_1016-2 income_tax regs however taxpayers have the burden of proving the cost of such improvements rule a 503_us_79 290_us_111 while petitioners presented two invoices totaling dollar_figure they failed to substantiate by receipts invoices canceled checks or otherwise that they made any expenditures in addition to the dollar_figure petitioners did not report any gain from the sale of the land on their joint federal_income_tax return petitioners' return was prepared by their accountant ms georgina m alcover and filed on date months after the april deadline in making the decision to exclude the gain from the sale of the land on their federal_income_tax return petitioners relied upon a paragraph of a brochure prepared by century which stated that a person over the age of could keep all of the proceeds on the sale of his or her property to use during retirement the article which was entitled tax advantages for homeowners dealt entirely with the sale of homes used as primary residences opinion respondent determined that petitioners are required to recognize gain on the sale of the fort lauderdale property under the general_rule of sec_1001 petitioners assert that the gain is not taxable because of either the deferral provisions under sec_1034 or the one-time exclusion of sec_121 the commissioner's determinations in a notice_of_deficiency generally are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous century is a realty corporation its date issue of the prospector news contained an article entitled tax advantages for homeowners rule a 290_us_111 20_f3d_1128 11th cir issue whether petitioners failed to report gain from the sale of property under sec_1001 a taxpayer must generally recognize all gain_or_loss realized upon the sale_or_exchange of property an exception to sec_1001 is sec_1034 which allows a taxpayer to defer a gain when proceeds of a property sale are rolled over into a new principal_residence however sec_1034 further provides that the property sold must be the taxpayer's principal_residence petitioners' fort lauderdale property contained only a foundation and never served as petitioners' principal_residence sec_121 permits taxpayers over the age of to exclude from gross_income gain from the sale of property not to exceed dollar_figure which has been their principal_residence for of the years prior to sale sec_121 and b while petitioners are sec_1034 provides in pertinent part as follows a nonrecognition of gain --if property in this section called old residence used by the taxpayer as his principal_residence is sold by him and within a period beginning years before the date of such sale and ending years after such date property in this section called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recognized only to the extent that the taxpayer's adjusted_sales_price as defined in subsection b of the old residence exceeds the taxpayer's cost of purchasing the new residence over the age of the property was not their principal_residence petitioners are thus ineligible for the sec_121 exclusion5 and must recognize their gain issue addition_to_tax under sec_6651 respondent determined that petitioners are liable for an addition_to_tax under sec_6651 sec_6651 provides for an addition_to_tax for failure to timely file however the addition is not applicable if it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 petitioners have the burden of proving such failure was due to reasonable_cause rule a 469_us_241 the amount of the addition i sec_5 percent for each month or fraction of a month for which the return is delinquent not to exceed percent in the aggregate sec_6651 calendar_year individual taxpayers must file their federal_income_tax return by april sec_121 provides in pertinent part as follows a general rule--at the election of the taxpayer gross_income does not include gain from the sale_or_exchange of property if-- the taxpayer has attained the age of before the date of such sale_or_exchange and during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as his principal_residence for periods aggregating years or more following the close of the calendar_year sec_6072 petitioners did not file their tax_return until date they offered no explanation for their lateness we therefore hold that petitioners' failure to timely file was not due to reasonable_cause thus petitioners are liable for the addition_to_tax under sec_6651 issue accuracy-related_penalty sec_6662 respondent determined that petitioners are subject_to an accuracy-related_penalty under sec_6662 for a substantial_understatement of tax sec_6662 the deficiency here determined is a substantial_understatement see sec_6662 sec_6664 however provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayers' position with respect to that portion and that the taxpayers acted in good_faith with respect to that portion the determination of whether petitioners acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayers' efforts to assess their proper tax_liability for the year id respondent states on brief that petitioners were also negligent however because we find petitioners liable for the accuracy-related_penalty due to their substantial_understatement_of_income_tax we need not address the negligence issue petitioners reported no gain from the sale on their fort lauderdale property on their return they assert that they believed they were entitled to the benefits of sec_121 and sec_1034 however petitioners' sole basis for believing their gain was nontaxable was a single paragraph contained in a homeowners' brochure their reliance upon the single paragraph was unreasonable they disregarded the rest of the article which discussed the qualifications for obtaining nonrecognition treatment of gain on home sales petitioners clearly took the paragraph out of context and presented no further evidence to justify their belief based on the record as a whole we conclude that petitioners have not carried their burden of proving that they acted with reasonable_cause we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing and respondent's concessions decision will be entered under rule
